Citation Nr: 0430674	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disorder.  

2.  Entitlement to an increased rating for the left knee 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Unfortunately, further development of the evidence is needed 
before the Board can decide the issue of entitlement to 
service connection for a low back disorder, claimed as 
secondary to a service-connected left knee disorder.  So this 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  The veteran has had cartilage and repeated ligamentous 
surgery on his left knee and complains of pain, but there are 
no objective clinical indications of instability (e.g., the 
knee giving away) or locking or joint effusion.  

2.  Left knee arthritis is radiologically confirmed, and the 
veteran has extension of the left knee to only 5 degrees and 
flexion to between 95 and 100 degrees.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for post-operative residuals of reconstruction of the left 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Pelegrini 
II, at 120.  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOGCPREC 7-2004 at 2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this particular case, the veteran was provided the 
required VCAA notice by letter of March 2002, which was prior 
to the RO's denial in September 2002.  So this was in 
accordance with the holding in Pelegrini II (i.e., VCAA 
letter before initial adjudication of the claim).

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c). 

With respect to the March 2002 VCAA letter, the veteran was 
requested to respond within 60 days.



Considering this in light of the VCAA, it must be noted that 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  38 U.S.C.A. § 5103(b)(3).  The effective date of 
that provision is November 9, 2000, the date of enactment of 
the VCAA.  38 U.S.C.A. § 5103(c).  The new law does not 
require VA to send a new notice to claimants.  38 U.S.C.A. 
§ 5103(e).  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   

The veteran's service medical records (SMRs) have been 
obtained, as have his private clinical records, and VA 
outpatient treatment records.  He also has been afforded a VA 
rating examination and has declined the opportunity to 
testify at a hearing in support of his claims.  The more 
recent statements and correspondence from him and his 
representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or 
non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the claim for 
his left knee disorder without first remanding the case to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background

The SMRs reflect that, due to an injury while in the 
military, the veteran underwent repair of tears of the left 
medial collateral and anterior cruciate ligaments and 
excision of the left medial meniscus.  

On VA examination in 1973 it was reported that the veteran 
wore a left knee brace at all times due to instability.  X-
rays revealed slight narrowing of the medial aspect of the 
joint space.  



During VA hospitalization in July and August 1976 it was 
noted that the veteran had had left knee instability and 
pain.  X-rays demonstrated some osteophytic lipping on the 
medial side of the joint line with a cyst probably related to 
prior surgical repair.  During hospitalization he underwent a 
"5-1 reconstruction."  

During VA hospitalization in October 1976 the veteran left 
knee was stable to very mild examination.  

On VA examination in 1977 the left thigh was 1 1/2 inches 
smaller in circumference at a level 4 inches above the 
patellae.  There was atrophy of the vastus medialis of the 
left quadriceps.  There was marked laxity of the anterior 
cruciate ligament and medial collateral ligaments.  There was 
mild subpatellar crepitus, and laxity of the medial capsular 
structures.  The diagnosis was residuals of repairs of 
ligamentous tears with early traumatic or degenerative 
arthritis of the left knee.  

Private clinical records in 1981 document limitation of 
motion of the left knee, left knee enlargement, and left knee 
instability.  

The veteran underwent VA hospitalization in September 1993 
for complaints of pain, intermittent buckling, and sensations 
of weakness and general instability of the left knee.  X-rays 
revealed severe medial compartment osteoarthritis.  On 
examination left knee motion was from zero degrees of 
extension to 130 degrees of flexion and there was no 
instability.  He underwent a left knee high tibial osteotomy 
without complications.  VA X-rays in October 1993 yielded an 
impression of degenerative joint disease (DJD) and healed 
osteostomy.  

On VA examination in August 2002 the examiner reviewed the 
veteran's claim file.  It was noted that the veteran's second 
and third left knee operations, which were both after 
military service, were performed in an effort to stabilize 
the left knee.  Current left knee X-rays were not performed 
because they had been taken in October 2001.  Those X-rays 
revealed marked degenerative osteoarthritic change at the 
medial compartment of the knee joint with marked joint space 
narrowing and some marginal spurring.  The lateral 
compartment was relatively well preserved.  Post-operative 
prosthetic appliance along the lateral aspect of the proximal 
tibial with multiple screws and two post-operative staples at 
the medial condyle of the distal femur were seen.  
Degenerative disease was evident at the femoral-patellar 
joint with marginal spurring.  

The veteran complained of pain, weakness, swelling, 
occasional heat, instability, giving way, fatigability, and 
lack of endurance, but no stiffness or locking.  
His medications consisted of various analgesics.  He did not 
have any true flare-ups of joint disease but stated that at 
the end of each workday his left knee was "killing him."  
Apparently, this was not present on weekends when he did not 
work.  He did not use crutches, braces, canes or corrective 
shoes.  He had no history of dislocation or subluxation.  He 
had no constitutional symptoms of inflammatory arthritis.  He 
worked as a machinist and reported that because of his knee 
he had diminished ability for lifting, kneeling, and climbing 
ladders.  As for his daily activities of concern, he could 
not crawl on his knees and, so, had a lessened position as a 
volunteer firefighter.  He did not jog and had no diminution 
of walking ability.  

On objective physical examination the veteran had multiple 
well-healed scars.  Extension of the left knee was limited to 
5 degrees and did not quite reach 0 degrees.  Flexion was 
limited to between 95 and 100 degrees.  Lachman's test was 
negative.  The joint appeared stable.  The diagnosis was 
marked degenerative arthritis of the left knee with 
persistence of screws in the proximal tibia and radiopague 
staples at the medial condyle of the distal femur.  There was 
also degenerative disease of the femopatellar joint.  

VA outpatient treatment (VAOPT) records of 2001 and 2002 
revealed complaints of left knee pain.  In October 2001 the 
veteran complained of instability of the "right," but not 
the left knee.  In April 2002 it was noted that he did not 
complain of giving way of the left knee and on examination 
his left knee was stable.  There was no obvious swelling or 
acute changes.  



Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Here, there is no contention nor evidence of ankylosis of the 
left knee nor disability equating to ankylosis under 
38 C.F.R. § 4.71a, DC 5256.  See, too, Lewis v. Derwinski, 3 
Vet. App. 259 (1992).

The current 30 percent rating is the maximum evaluation that 
can be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and encompasses severe impairment in the knee -
inclusive of lateral instability and/or recurrent 
subluxation.  In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
it was held that a rating for subluxation of a knee under 
38 C.F.R. § 4.71a, DC 5257 was not "predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."  

So a claimant who has both arthritis and instability of the 
knee may receive separate ratings under Diagnostic Codes 5003 
and 5257 for each.  See VAOGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  The only caveat is that he must have 
sufficient limitation of motion (i.e., to a compensable 
degree) to warrant this additional compensation.  See 
VAOPGCPREC 9-98 (August 14, 1998).  

But, here, although the veteran complained of instability on 
VA examination in August 2002, that examination found no 
objective clinical indications of instability.  In fact, 
VAOPT records in April 2002 show the veteran did not complain 
of instability and an examination at that time also found 
that his left knee was "stable."  Consequently, he no 
longer has instability in his left knee, a symptom that had 
plagued him until his most recent knee surgery.  So he must 
look to another potentially applicable diagnostic code to 
receive a higher rating.  

Ratings of 30 percent or more are not warranted under DC 5258 
for dislocation of a semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, or 
under DC 5259 for symptomatic residuals of removal of a 
semilunar cartilage; nor for genu recurvatum under DC 5263.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  



Arthritis of the left knee is radiologically documented.  
Degenerative arthritis, and traumatic arthritis and bursitis 
are rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
DC's 5010 and 5019, and require consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Also, functional loss and the 
impact of pain must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by 
X-rays, compensation may be awarded under three 
circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating, but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable, i.e., 0 percent rating is warranted if 
flexion is limited to no more than 60 degrees; a 10 percent 
rating requires flexion limited to no more than 45 degrees, a 
20 percent rating to no more than 30 degrees, and a 
30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, 
a 20 percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.  

Recently, it was held in VAOGPREC 9-2004 (September 17, 2004) 
that despite motion being in one plane the two motions, 
flexion (a retrograde motion) in bending the leg and 
extension (a forward motion) in straightening the leg, serve 
different functional roles, although both are necessary for 
normal function, such that they constitute two 
symptomatologies or manifestations that are not duplicative 
or overlapping.  So, separate ratings may be assigned for 
limitation of knee flexion (38 C.F.R. § 4.71a, DC 5260) and 
for limitation of knee extension (38 C.F.R. § 4.71a, DC 5261) 
without violation of the rule against pyramiding, at 
38 C.F.R. § 4.14, regardless of whether the limitation of 
motions is due to the same or different causes.  Also, 
because pain can cause limitation of motion, a rating for 
limitation of motion under DC 5260 or DC 5261 should take 
into consideration the degree of additional range of motion 
loss due to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

In other words, in addition to the 30 percent rating under DC 
5257, separate ratings may be assigned, if otherwise 
applicable for both limitation of flexion of a knee and 
limitation of extension of that knee.  See also Johnson, Id., 
(ratings under DC 5257 are not predicated upon loss of 
motion).  

Here, the veteran has a noncompensable degree of limitation 
of extension, which is to only 5 degrees, under DC 5261, and 
a noncompensable degree of limitation of flexion (flexion in 
this case being between 95 and 100 degrees), under DC 5260.  

Further, while the veteran has complained of left knee pain, 
there is no evidence that he has any additional functional 
impairment of the left knee due to any painful motion.  
Accordingly, minimal compensable ratings based on painful 
motion are not warranted for either limitation of flexion or 
extension.  

Lastly, under 38 C.F.R. § 4.71a, DC 5262, impairment of the 
tibia and fibula with malunion and with marked knee or ankle 
disability a 30 percent rating is assigned.  When manifested 
by nonunion with loose motion, requiring a brace, a 40 
percent rating is assigned.  However, in this case there is 
no malunion or nonunion of either the tibia or fibula.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the left knee disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it in recent years.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

This being the case, the claim  must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The claim for a rating in excess of 30 percent for post-
operative residuals of reconstruction of the left knee is 
denied.  


REMAND

The veteran contends that his service-connected left knee 
disability has caused or aggravated his low back disorder.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439 (1995).

Although the April 1969 service entrance examination was 
negative, in October 1969 it was reported, in conjunction 
with a complaint of mid-thoracic back pain, that the veteran 
had a history of having injured his back 2 years prior to 
enlistment but had not been evaluated by a physician.  On 
examination he had minimal scoliosis to the left.  

An April 2002 VAOPT record reflects that a July 2000 lumbar 
MRI revealed minimal bulging from T11 to S1 with significant 
bulge at L3-4 with spondylitic spurs on the right larger than 
those on the left, causing some impingement on the right 
neural foramen.  Also, L4-5 spondylytic spurs caused sever 
foraminal impingement that was greater on the right than the 
left.  There was L5-S1 nerve root impingement with disk 
bulging.  A July 2002 VAOPT record notes that the veteran had 
chronic lumbar radiculopathy with bilateral hip pain.  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).   

38 C.F.R. § 3.159(c)(4)(i) (2004) provides that "[i]n a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion [] if VA determines 
it is necessary to decide the claim.  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability." 

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current low back 
pathology.  

The examiner should specifically express an 
opinion as to whether it is at least as likely as 
not (i.e., 50 percent or greater probability) 
that any low back disorder the veteran now has 
initially manifested during his military service 
or within one year of his discharge in March 
1973.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed low back pathology is otherwise 
proximately due to or the result of the veteran's 
already service-connected left knee disorder.  
(Note:  this latter question includes indicating 
whether it is at least as likely as not that the 
service-connected left knee disorder has 
aggravated any current low back pathology, and, 
if so, to what extent above and beyond the level 
of impairment existing prior to the aggravation.)  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.  

2.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Then readjudicate the claim concerning the 
low back in light of the additional evidence 
obtained.  If this benefit remains denied, 
prepare a Supplemental Statement of the Case and 
send it to the veteran and his representative.  
Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



